PER CuRiam.
The State’s evidence is uncontradicted that J. H. Denning, who owns and operates a store and service station located about nine miles from Raleigh, North Carolina, locked it up about 7:30 p.m. on 13 September 1966, and that on the morning of 14 September 1966 he went to his store and service station and found that it had been broken into and entered, and a quantity of cigarettes, underwear, shirts, beer, groceries, and other articles of personal property belonging to him of the value of more than $300 had been stolen, taken, and carried away from his store and service station. Denning identified a considerable quantity of the stolen property by his cost marks on it the following day in the home of Emma Jean Price at 514% East Hargett Street in Raleigh. Denning also identified there a certain pistol that had been taken from his store.
Bobby Jean Lassiter testified for the State that she and Emma Jean Price, Freddie Bradshaw, and Willie Barnes arrived at Emma Jean Price’s home at about 12:30 a.m. on 14 September 1966. About 1:30 a.m. Curtis Harris and Bobby Ray Jones came to the house and asked Bradshaw and Barnes to go out with them. They left together. About 2:30 a.m. Bobby Jean Lassiter got up, unlocked the door, and let the four men in. Barnes had a pistol. At 2:30 a.m. Bobby Jean Lassiter did not see any merchandise. Bobby Jean Lassiter went back to bed, Bobby Jean Lassiter got up at 4 a.m. to go to the bathroom and saw a number of items which later that morning Bobby Jean Lassiter helped Emma Jean Price put in some bags, which were left in the bathroom. These articles in the bags were later seized by officers, and identified by John H. Denning as goods stolen from him.
Emma Jean Price testified in effect that she arrived at her home about 12:30 a.m. on 14 September 1966 in a highly intoxicated condition, and that she did not know anything until about 11:30 or 12:00 o’clock the following day.
Deputy Sheriff Turner testified for the State that he observed a rippled-sole shoe track near a broken window of the service station or grocery store where the robbery occurred. After Harris and Barnes were arrested, defendant Jones' came to the police station to find out about the amount of their bond, and the sheriff noticed that he was wearing a rippled-'sole shoe.
There is no evidence in the record that the rippled-sole shoe de*149fendant Jones was wearing fitted into or was identical with the rippled-sole shoe print found around the store of Denning. There is no evidence in the record that defendant had in his possession or at anytime had control over the merchandise stolen from Denning’s store. There is no evidence as to who brought the goods stolen from Denning into Emma Jean Price’s home, or at what time they were brought in.
According to the record before us the defendants offered no evidence. Defendant Jones assigns as error the denial of his motion made at the close of the State’s evidence for a judgment of compulsory nonsuit. Considering the State’s evidence in the light most favorable to it, there is no evidence in the record before us tending to prove the fact of defendant Jones’ guilt as charged, or which reasonably conduces to that conclusion as a fairly logical and legitimate deduction.
The court erred in overruling defendant Jones’ motion for judgment of compulsory nonsuit.
Reversed.